DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on July 19th, 2021 in response to the Non-Final Office Action mailed on May 3rd, 2021.  Per Applicant's response, Claims 1, 3-10, & 12-21 have been amended.  Claims 22-23 have been newly-added.  No claims have been cancelled by this response.  All other claims have been left in their previously-presented form.  Consequently, Claims 1 & 3-23 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	

Claim Objections
Claims 1 & 3-21 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous objections.

Claim Rejections - 35 USC § 112
Claims 3, 5-6, 8, 10, & 12-14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has corrected most of these issues, but issues remain.
Claims 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 & 10 recite the limitation “the multitude of openings each with an average size of 80-300 μm”; this limitation is ambiguous, rendering the claim indefinite.  As currently recited, the claim addresses each opening as having “an average size of 80-300 μm”.  It is not understood what is meant by this phrasing.  In particular, it is not understood what is meant by each opening having an average size, as claimed, because an “average size” requires a mean calculation among a plurality of data points (i.e. among a plurality of openings, in this instance).  As far as the Examiner understands, the filter disk is formed of a ceramic disk having a multitude of openings, where each opening has a respective diameter, and wherein when these respective diameters are averaged, the resultant average of all the openings falls between 80 and 300 μm.  However, as currently recited, this does not appear to be clearly recited.  For the sake of expeditious prosecution, the Examiner respectfully suggests that Applicant consider amending the claim language to instead recite “each of the multitude of openings having a diameter, the average of the diameters being 80-300 μm”, or similar.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed July 19th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

	In regards to Applicant’s argument that “Durako teaches that the thickness of the ceramic wear plate insert, and the polishing and oiling of the adjoining surfaces of the ceramic wear plate insert and the steel cam plate, are essential to solving the cracking of ceramic inserts of greater thickness or of inserts mounted by other methods. This suggests to a person of ordinary skill in the art that the ceramic wear plate insert of Durako is, and requires, a solid plate with a solid surface. Any openings that might be formed through the thickness of the ceramic wear plate insert of Durako reasonably would interfere with the air tightness of the joint, or its wear resistant performance. Durako therefore teaches away from a ceramic filter disk, and therefore cannot teach, suggest, or make obvious or predictable a ceramic filter disk as claimed”, the Examiner must respectfully disagree.  Applicant ultimately argues that because Durako teaches to polish his ceramic disc and use a thin oil film for mounting, Durako teaches away from a ceramic filter disc.  This argument is not well taken.  As noted in the previous office action, Schmidt discloses a filter disc 62 having a multitude of filtering openings/bores 68 disposed therein. Schmidt further makes clear that this filter disc 62, in combination with inclined plate 32, acts to convert rotary motion into reciprocating stroke motion of the axial piston pump 61 (paras. 112, 122-129).  In other words, Schmidt’s filter disc 62 forms a slanted/swash plate for the axial piston pump 61.  Schmidt merely lacks a teaching of any particular material for his slanted filter disc 62.  Durako discloses another axial piston pump having an inclined cam plate 52 with an inclined ceramic disc 66 mounted thereon and rotating with the inclined plate 52.  Durako discloses that ceramic materials such as silicon carbide and silicon nitride possess wear resistance properties that are significantly better than the wear resistant properties of hardened steel, and thus, enhance the performance and life capabilities of energy converting devices such as axial piston pumps.  Durako concludes that this arrangement of a ceramic liner 66 on the cam disc 52 provides an improved axial-piston energy converting device offering enhanced performance and longer life which may be produced at low cost through use of the ceramic material having superior wear resistant capability.  As such, the Examiner respectfully maintains that it would have been obvious to one having ordinary skill in the art of axial piston pumps to utilize ceramic material (as taught in Durako) for Schmidt’s filter disc 62 in order to obtain the same beneficial results of entire cam plate out of ceramic material; not in regard to cracking the ceramic disc 66 itself.  To this point, Durako discloses that it would be cost prohibitive to form the entire cam plate out of ceramic material, and such a cam plate would be prone to cracking without expensive manufacturing thereof.  Thus, Durako provides only the ceramic wear plate 66 out of a thin ceramic material (see col. 2, line 61 – col. 3, line 10).  In other words, Durako never teaches away from using thin ceramic material for a thin wear disc mounted to a metal cam plate, and in fact encourages the use of ceramic material for the purposes of wear resistance and improved axial piston pump performance (as noted above).  Finally, Durako clearly states that one of his primary goals is to provide a cam surface that can be readily retrofitted into existing axial piston devices (col. 4, lines 53-63), thereby providing further motivation to utilize Durako’s ceramic material teachings for Schmidts filter disc 62 in order to improve the wear resistance performance thereof.  Therefore, given all of these facts, Applicant’s argument is not persuasive.

	In regards to Applicant’s argument that “Srinivasan is non-analogous art. Srinivasan relates to the formation of a laser-hardened surface onto the metal blades and other components of turbines (Srinivasan 11) that converts the surface metal from an austenitic state to a martensitic state (31), and to the formation of a hydrophobic surface by laser etching one or more indentations into the hardened surface to convert the hardened metal surface to a hydrophobic or superhydrophobic surface (35, 36). Only metal alloys are taught in Srinivasan, and Srinivasan does not teach or suggest use of ceramic materials, or the formation of holes, bores, or openings through the thickness of the treated turbine components. The express teaching of a hydrophobic or superhydrophobic surface in Srinivasan is also a direct teaching away from a filtering medium for water”, the Examiner must respectfully disagree.  Applicant ultimately alleges that Srinivasan is non-analogous art because of its application to turbine compressor blades.  This argument is not well taken.  In response to Applicant’s argument that Srinivasan is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold.  First, it is determined if the reference is within the same field of endeavor as the inventor’s.  If it is not, it is determined whether the reference is reasonably pertinent to the particular problem with which the inventor is involved.  In re Wood, 202 USPQ 171, 174.  In the instant case, Srinivasan is within the same field of endeavor (i.e. rotary pumps/compressors) as the inventor’s invention, and thus, is clearly analogous art.  Applicant goes on to argue that Srinivasan’s laser provides specific surface features in the compressor blades, but respectfully, this is irrelevant to the proposed combination at hand.  As noted in the previous rejection, Schmidt discloses that the multitude of openings 68 is cut or drilled in the ceramic material of the circular disk by a laser (paras. 117-118 clearly disclose that the bores 68 are produced by a laser).  However, Schmidt merely lacks a specific teaching of a light pulse duration set in the femtosecond range.  Srinivasan discloses the use of a femtosecond laser on compressor blades for a rotary compressor/pump (i.e. the same field of endeavor as Applicant’s invention), and teaches that such a laser setting provides a texturing in the micrometer to nanometer size range (para. 35).  As such, Srinivasan makes clear that it is well known in the art of rotary pump/compressor impeller manufacturing to use a laser having a light pulse duration in the femtosecond range in order to provide textured/drilled/etched surfaces having very accurate resultant finish.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Schmidt’s laser drilling to utilize a laser pulse having a duration in the range of 1 to 999 femtoseconds (as taught in Srinivasan) in order to obtain 

	In regards to Applicant’s argument that “Applicant's claims relate to mechanical smoothing of a surface of the filter structure on the circular disk, which provides the benefit of deburring of the material discharge at the openings of the filter structure following laser-assisted cutting and drilling of the openings. The Examiner's focus on the teaching of the polished smooth surfaces and oiling of the cam plate and ceramic wear plate insert is entirely misplaced. As shown in Durako, the ceramic wear plate insert (66) is a ring (cam surface 50) with a single large open center, with the ring constrained and sandwiched between the cam plate and the pistons. There are no openings described or suggested, as Applicant has explained above, in ceramic wear plate insert of Durako”, the Examiner must respectfully disagree.  Applicant appears to ultimately argue that because Durako lacks a teaching of openings within his ceramic disc 66, the combination fails.  However, respectfully, Applicant appears to be arguing the references individually without regard to the combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner reminds Applicant that Schmidt already discloses a filter disc 62 having a multitude of openings 68 for filtering the coolant entering the axial piston pump 61.  Durako has been applied in the combination solely for its teaching of ceramic material for a cam plate insert in order to improve wear resistances and improve axial piston pump performance.  In other words, Applicant’s argument that Durako’s disc 66 lacks a multitude of openings, as claimed, appears to be irrelevant given that Schmidt alone already discloses such features.  Given these facts, the Examiner must respectfully maintain that Schmidt as modified by Durako is a proper and logical combination made for the purposes .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0284832 to Schmidt et al. in view of US 5,704,272 to Durako, Jr. et al.
In regards to independent Claims 1 & 4, and with particular reference to Figures 6-10, Schmidt et al. (Schmidt) discloses:
(1)	An adjustable coolant pump (Figs. 6-10) for delivering a coolant for a combustion engine (Abstract), comprising a pump housing (1, 12) having a pump chamber (surrounding impeller 5) connected to an inlet and an outlet of the pump housing (inlet and outlet are implicit); and an impeller (5) rotatably accommodated in the pump chamber (Fig. 7) on a pump shaft (4) mechanically driven by the combustion engine (via pulley 3; Abstract); wherein a delivery flow of the coolant is limitable by a regulating slide (“a pressure-activated valve slide”; para. 99) in that a cylindrical section (9) of the regulating slide is axially slidable inside the pump chamber to radially shield the impeller (“variably covers the outflow region of the impeller 5”; para. 99); and the regulating slide is actuated by a hydraulic actuator (29) in a hydraulic control loop (paras. 52, 85-89), the hydraulic control loop being fed with the coolant from the delivery flow (paras. 52, 85-89) and including an axial piston pump (61; Fig. 9; para. 34) as well as a proportional valve (13) for generating and adjusting a pressure on the hydraulic actuator (paras. 85-88); a sliding shoe (47) arranged at an intake side of the axial piston pump (Fig. 9) and surrounding an inlet (48, 58) of the axial piston pump (Fig. 9; paras. 67-74); and a filter disk (cyclone filter disk 62; paras. 115-129; Fig. 10) for filtering the coolant prior to entry into the hydraulic control loop (paras. 125-133), wherein the filter disk is arranged for conjoint rotation with respect to the pump shaft and is inclined to a cross-sectional plane of the impeller (apparent in Fig. 7 and disclosed in paras. 71-77 & 122-129), and the filter disk is in a sliding contact with the sliding shoe (Fig. 7; paras. 122-129), so that coolant is sucked in from the pump chamber through the filter disk and the sliding shoe into the axial piston pump while a rotational motion of the filter disk is transformed into a stroke motion of the axial piston pump (paras. 122-129)

(4)	A filter disk (cyclone filter disk 62; Fig. 10) for use in an adjustable coolant pump (Figs. 6-10) for delivering a coolant for a combustion engine (Abstract), the adjustable coolant pump comprising: a pump housing  (1, 12) having a pump chamber (surrounding impeller 5) connected to an inlet and an outlet of the pump housing (inlet and outlet are implicit), and an impeller (5) rotatably accommodated in the pump chamber on a pump shaft (4) mechanically driven by the combustion engine (via pulley 3; Abstract); wherein a delivery flow of the coolant is limitable by a regulating slide (“a pressure-activated valve slide”; para. 99) in that a cylindrical section (9) of the regulating slide is axially slidable inside the pump chamber to radially shield the impeller (“variably covers the outflow region of the impeller 5”; para. 99), and the regulating slide is actuated by a hydraulic actuator (29) in a hydraulic control loop (paras. 52, 85-89), wherein the hydraulic control loop is fed with the coolant from the delivery flow (paras. 52, 85-89) and includes an axial piston pump (61; Fig. 9; para. 34) as well as a valve (13) for generating and adjusting a pressure on the hydraulic actuator (paras. 85-88), and a sliding shoe (47) that surrounds an inlet (48, 58) of the axial piston pump (Fig. 9) is arranged at an intake side of the axial piston pump (Fig. 7; paras. 67-74); wherein the filter disk in the adjustable coolant pump filters coolant prior to entry into the hydraulic control loop (paras. 53, 74-77), the filter disk is arranged for conjoint rotation with respect to the pump shaft and is inclined to a cross-sectional plane of the impeller (apparent in Fig. 7; paras. 71-77 & 115-129), and the filter disk is in sliding contact with the sliding shoe (Fig. 7; paras. 122-129), so that coolant is sucked in from the pump chamber through the filter disk and the sliding shoe into the axial piston pump while a5Attorney Docket: KNW-005 rotational motion of the filter disk is transformed into a stroke motion of the axial piston pump (paras. 122-129)

ceramic material (Schmidt does not disclose any particular material for the filter disk 62, and thus, does not disclose ceramic material).
However, Durako, Jr. et al. (Durako) discloses another axial piston pump assembly (Figs. 1-4) in which a similar inclined cam disc 52 drives an axial piston pump assembly 12 to provide pumping operations, wherein the cam disc 52 is provided with a ceramic insert 66 sandwiched between the cam disc 52 and the pistons (Figs. 1-4; col. 7, lines 10-27).  Durako discloses that ceramic materials such as silicon carbide and silicon nitride possess wear resistance properties that are significantly better than the wear resistant properties of hardened steel, and thus, enhance the performance and life capabilities of energy converting devices such as axial piston pumps.  Durako concludes that this arrangement of a ceramic liner 66 on the cam disc 52 provides an improved axial-piston energy converting device offering enhanced performance and longer life which may be produced at low cost through use of the ceramic material having superior wear resistant capability.   Therefore, to one of ordinary skill desiring an improved axial piston pump with enhanced performance and longer life, it would have been obvious to utilize the techniques disclosed in Durako in combination with those seen in Schmidt in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Schmidt’s cyclone filter disk 62 to be made of ceramic material (i.e. silicon nitride, as taught in Durako) in order to obtain predictable results; those results being an axial piston pump having enhanced performance and wear life capabilities (as taught in Durako).

Claims 3, 5, & 22-23, the ceramic material (i.e. the silicon nitride material from Durako) consists of (and likewise consists essentially of) silicon nitride (Si3N4) (col. 7, lines 33-35 of Durako) (see also MPEP 2111.03).

Claims 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Durako as applied above, and further in view of US 2017/0240985 to Srinivasan et al.
In regards to Claims 6 & 10, Schmidt as modified by Durako discloses a method for producing the filter disk according to claim 4 comprising the steps: providing a circular disk (62, as seen in Fig. 10) sintered from a ceramic material (i.e. silicon nitride from Durako; col. 7, lines 33-35); and producing a filter structure having a multitude of openings (68) through a thickness direction of the circular disk (as shown in Fig. 10 of Schmidt; see also paras. 115-118); wherein the multitude of openings (68) with an average diameter of 80-300 um (an average, uniform diameter of 0.1mm or 0.15mm (depending on the face of the disk 62) is disclosed at paras. 120-121) is cut or drilled in the ceramic material of the circular disk by a laser (paras. 117-118 clearly disclose that the bores are produced by a laser).  However, Schmidt does not further disclose a light pulse duration set in the femtosecond range (Schmidt does not disclose a particular light pulse duration).
However, Srinivasan et al. (Srinivasan) discloses a gas turbine compressor rotor having rotor blades 110 thereon (paras. 21-22), wherein a portion 14 of the rotor blades are laser treated to form a textured surface 12 (para. 23) wherein the laser used to laser etch the surface texture 12 is a femtosecond laser, also known as a femto laser, wherein the femtosecond laser forms a three-dimensional texture by laser etching 26 the surface with high-energy femtosecond-long laser pulses. The laser-etched texture 12 may have a texturing in the micrometer to nanometer size range (para. 35).  Srinivasan further discloses that a femtosecond duration laser pulse is any laser pulse having a duration in the range of 1 to 999 femtoseconds (para. 37).  As such, Srinivasan makes clear that it is well known in 
In regards to Claims 7-8 & 11-14, each of Schmidt’s multitude of openings (68) is produced with differently or uniformly sized circular diameters by means of laser drilling (Schmidt discloses an average, uniform diameter of 0.1mm or 0.15mm (depending on the face of the disk 62) at paras. 120-121).  
In regards to Claims 9 & 15-21, Schmidt does not further disclose mechanical smoothing of a surface of the filter structure on the circular disk.  
However, Durako discloses that attachment of the ceramic wear plate to the cam plate surface is accomplished by polishing both a supporting surface of the cam plate and a mating surface of the wear plate to a very smooth finish, and wiping a thin film of a fluid such as oil onto one of the polished surfaces prior to placing the wear plate onto the supporting surface (Abstract).  Durako goes on to disclose that the highly polished surfaces, together with the light film of oil, results in a joint that is essentially air tight, thereby ensuring a rigid connection between the ceramic disk and the swash plate (col. 5, lines 34-40).  Therefore, to one of ordinary skill desiring a rigid, non-rotating connection between Schmidt’s ceramic cyclone disk 68 and impeller, it would have been obvious to utilize the techniques disclosed in Durako in combination with those seen in Schmidt in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Schmidt’s disk assembly process with the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC